DETAILED ACTION
This Non-final action is responsive to communications: 05/14/2022.
Claims 1-10, and 18-20 are pending. Claims 1 and 18 are independent.

Election/Restrictions
3.	Applicant’s election without traverse of claims 1-10, 18-20 (Species I) in the reply filed on 05/14/2022 is acknowledged. Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/14/2022. Claims 1-10, 18-20 are pending in the application.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. D) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
5.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
6.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 03/12/2021.  This IDS has been considered.


Specification Objections
7a.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
“Nonvolatile memory device with page buffer circuit supporting read operation of improved reliability”.
7b.	The disclosure lacks Brief Summary Of The Invention as provided in 37 CFR 1.77(b). It should be included and prepared following the guideline as below:
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01 (d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention).  If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang-4026 (US 2010/0074026 A1).
Regarding independent claim 1, Kang-4026 teaches a nonvolatile memory device (Fig. 1: 100 “flash memory device”, see Fig. 1-Fig. 17 for associated illustrated circuitry and functionality) comprising: 
a memory cell array including memory cells arranged in rows and columns (Fig. 1: 10 “cell array”); 
a row decoder circuit (Fig. 1: 30 “row decoder”) connected to the rows of the memory cells through word lines (Fig. 1: WL’s in 10), the row decoder circuit configured to select a first word line of the word lines connected to adjacent memory cells adjacent to selected memory cells (Fig. 7, Fig. 17: WLi+1) and a second word line of the word lines connected to the selected memory cells (Fig. 7, Fig. 17: WLi in context of e.g. para [0037], [0038]); and 
a page buffer circuit (Fig. 1: 20 “page buffer”, see e.g. Fig. 17: PBi+1) connected to the columns of the memory cells through bit lines (Fig. 1, Fig. 17: bit lines) and including first (Fig. 17: DL “data latch” for WLi+1 sensing data) latches and second (Fig. 17: DL “data latch” for WLi data)  latches (see para [0119]), 
wherein the page buffer circuit (Fig. 17: PBi+1) is configured to: 
respectively latch first sensing values (latching WLi+1 sensing data in Fig. 17: DL WLi+1), which are based on data stored in the adjacent memory cells, at the first latches (para [0119], Fig. 6: S2000, S2100, memory cell of adjacent world is read and data is latched in associated DL.  See also para [0133]), and 
respectively latch second sensing values  (latching WLi sensing data with modification in Fig. 17: DL WLi), which are based on data stored in the selected memory cells, at the second latches at least two times (para [0119], para [0067], Fig. 6: S2300: memory cell of selected world is read, latched e.g. four times. See also para [0133]).
Regarding claim 10, Kang-4026 teaches the nonvolatile memory device of claim 1, wherein the page buffer circuit is configured to, in response to one read command received from an external device (para [0127], para [0018], para [0119] and Fig. 17), respectively latch the first sensing values at the first latches and latches the second sensing values at the second latches at least two times (para [0127], para [0018], para [0119] and Fig. 17, Fig. 6).

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
14.	Claim 18  is/are rejected under 35 U.S.C. 103 as being obvious over Kang-4026 (US 2010/0074026 A1) , in view of Kang-5090 (US 2020/0395090 A1).
Regarding independent claim 18, Kang-4026 teaches A nonvolatile memory device (Fig. 1: 100 “flash memory device”, see Fig. 1-Fig. 17 for associated illustrated circuitry and functionality) comprising: 
a memory cell region (Fig. 1: 10) including a (Fig. 1: 10 “cell array”); and 

wherein the memory cell array (Fig. 1: 10) includes a plurality of cell strings (Fig. 1 strings shown) each including a plurality of memory cells (Fig. 1: cells in string), a plurality of word lines (Fig. 1: WL’s) connected to the plurality of memory cells (Fig. 1: cells), a plurality of bit lines (Fig. 1: BL’s) connected to the plurality of cell strings, and a ground selection line (Fig. 1: CSL) connected to the plurality of cell strings (Fig. 1 in context of para [0037]), 
wherein the peripheral circuit region (Fig. 1 non-array region) includes: 
a row decoder circuit (Fig. 1: 30 “row decoder”) configured to select a first word line connected to adjacent memory cells adjacent to selected memory cells (Fig. 7, Fig. 17: WLi+1) of the plurality of memory cells and a second word line connected to the selected memory cells from the word lines (Fig. 7, Fig. 17: WLi in context of e.g. para [0037], [0038]); and 
a page buffer circuit (Fig. 1: 20 “page buffer”, see e.g. Fig. 17: PBi+1) connected to the bit lines (Fig. 1, Fig. 17: bit lines) and including first latches (Fig. 17: DL “data latch” for WLi+1 sensing data) and second latches (Fig. 17: DL “data latch” for WLi data. see para [0119]), 
wherein the page buffer circuit (Fig. 17: PBi+1) is configured to: 
respectively latch (latching WLi+1 sensing data in Fig. 17: DL) first sensing values, which are based on data stored in the adjacent memory cells, at the first latches (para [0119], Fig. 6: S2000, S2100, memory cell of adjacent world is read and data is latched in associated DL.  See also para [0133]); and 
respectively latch (latching WLi sensing data in Fig. 17: DL) second sensing values, which are based on data stored in the selected memory cells, at the second latches at least two times (para [0119], para [0067], Fig. 6: S2300: memory cell of selected world is read, latched e.g. four times. See also para [0133]).
Kang-4026 is silent with respect to - 
a memory cell region including a first metal pad and  a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad.
Kang-5090 teaches - 
a memory cell region including a first metal pad and a memory cell array (Fig. 25 in context of para [0006]),
a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad Fig. 25 in context of para [0006]).
Kang-4026 and Kang-5090 are in analogous field of art of NAND flash memory. Vertical integration of peripheral component is commonly known in the art which saves overall chip area. Use of metal pads in packaged units is also well known.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kang-5090 into the teachings of Kang-4026 sch that vertically stacked memory device structure can be employed in the apparatus in order to reduce circuitry area.


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
SHIN (US 2021/0005271 A1): Fig. 1-Fig. 20 disclosure applicable for all claims.
HAHN (US 2018/0090216 A1): Fig. 1-Fig. 20 disclosure applicable for all claims.

It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.



Allowable Subject Matter
Claims 2-9, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims as detailed in the following (crossed-out limitations):
Claim 2. The nonvolatile memory device of claim 1, wherein the page buffer circuit further includes sensing nodes electrically connected to the bit lines, the first latches, and the second latches, wherein the page buffer circuit is configured to, when the second word line is selected by the row decoder circuit: precharge sensing nodes of a first group from among the sensing nodes based on the first sensing values respectively latched at the first latches; after a first time interval from a time when the sensing nodes of the first group are precharged, latch the second sensing values at the second latches based on voltage levels of the sensing nodes; precharge sensing nodes of a second group from among the sensing nodes based on the first sensing values respectively latched at the first latches
Claim 6. The nonvolatile memory device of claim 1, wherein the page buffer circuit further includes sensing nodes respectively electrically connected to the bit lines, wherein the page buffer circuit is configured to, when the second word line is selected by the row decoder circuit: precharge the sensing nodes; after a first time interval from a time when the sensing nodes are precharged, latch the second sensing values at the second latches based on changes in voltage levels of the sensing nodes; precharge sensing nodes of a first group from among the sensing nodes based on the second sensing values respectively latched at the second latches; 
Claim 19. The nonvolatile memory device of claim 18, wherein the page buffer circuit further includes sensing nodes electrically connected to the bit lines, the first latches, and the second latches, wherein the page buffer circuit is configured to, when the second word line is selected by the row decoder circuit: precharge sensing nodes of a first group from among the sensing nodes based on the first sensing values respectively latched at the first latches; after a first time interval from a time when the sensing nodes of the first group are precharged, latch the second sensing values at the second latches based on voltage levels of the sensing nodes; precharge sensing nodes of a second group from among the sensing nodes based on the first sensing values respectively latched at the first latches; 











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825



/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825